Citation Nr: 1714861	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right ear hearing loss prior to April 22, 2016, and in excess of a disability rating of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to April 1970.  The Veteran received a Purple Heart among other awards.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Jackson, Mississippi, which, in pertinent part, granted service connection for right ear hearing loss, rated 0 percent, effective September 12, 2008 (date of claim).  

In April 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the Veteran's claims file.  

In April 2015, the case was remanded for additional development.  

In a December 2016 rating decision, the RO increased the initial evaluation for right ear hearing loss to 10 percent, effective April 22, 2016.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 22, 2016, the Veteran's right ear hearing acuity was not worse than  Level VII.

2.  From April 22, 2016, the Veteran's right ear hearing acuity has not been worse than Level XI.




CONCLUSIONS OF LAW

1.  Prior to April 22, 2016, an initial compensable disability rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2016).

2.  From April 22, 2016, an initial disability rating in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

As the rating decision on appeal granted service connection for hearing loss in the right ear and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  A December 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137  (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the August 2015 Board decision, the Board remanded the claim to obtain a new VA audiological evaluation.  The Board also requested that the report from an October 2008 audiogram and any outstanding treatment records be obtained.  Pertinent treatment records have been obtained.  The Veteran was afforded a VA audiological evaluation in April 2016.  Accordingly, the Board finds that its prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  Prior to the April 2016 VA audiological evaluation, the Veteran was also afforded VA audiological evaluations in September 2009 and December 2010.  A review of VA audiological reports show that they contain sufficient clinical findings to provide probative medical evidence adequate for rating purposes.  Additionally, the Veteran was offered the opportunity to testify at a DRO hearing in April 2011.  The transcript of this hearing is associated with the claims file.  

The Board also notes that the Veteran submitted documentation that he is receiving benefits from the Social Security Administration (SSA).  However, when an attempt was made to obtain such records, that agency informed VA that no disability records were available.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § (2016). 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran's statements describing his symptoms and limitations are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence (as required by the rating criteria).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently assigned a 0 percent initial disability rating for his service-connected right ear hearing loss prior to April 22, 2016, and a 10 percent initial disability rating from that date.  

The appropriate disability rating for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2016).  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86 (a)(b) (2016).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Also, when the veteran is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to provisions of § 3.8 of this chapter.  38 C.F.R. § 4.85(f) (2016).  A 10 percent rating is warranted for unilateral service-connected hearing loss when hearing acuity in the service connected ear is Level X or Level XI.  38 C.F.R. § 4.85, Table VII.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The audiometry of record available for rating purposes during the entire appeal period are the October 2008 audiometry conducted during the course of the Veteran's treatment with VA, the March 2010 and the May 2011 private audiological evaluations, and the September 2009, December 2010, and April 2016 VA audiological evaluations.  
With respect to the October 2008 VA audiogram and the March 2010 and May 2011 private audiological evaluations, the Board notes that only the graphic representation of the audiograms were included in the record, with no numeric interpretation provided.  However, as the audiometric results were conveyed in a straightforward graph, the Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the U.S. Court of Appeals for Veterans Claims (Court) could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance).

Furthermore, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the October 2008 VA audiogram and the March 2010 and May 2011 private audiological evaluations were conducted in the manner prescribed.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of these audiological evaluations is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and will afford the Veteran the benefit of the doubt and assume that the speech discrimination tests performed by his VA and private healthcare providers were conducted in a controlled setting using the Maryland CNC test.

On October 2008 VA audiometry, approximate puretone thresholds, in decibels were:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
n/a
60

The Board notes that these are approximate puretone thresholds, as these were interpreted from a graph.  The average puretone threshold specifically noted in the evaluation was 50 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear.  The VA audiologist diagnosed mild sloping to moderately severe sensorineural hearing loss (SNHL) with poor speech discrimination.  

On September 2009 VA audiological evaluation, puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
60
60

The average puretone threshold was 55 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear, which the examiner noted was a poor score.  Moderate SNHL to moderately severe SNHL was diagnosed in the right ear.  The audiologist opined that the Veteran's hearing loss would not significantly affect his occupation and noted that the Veteran had difficulty understanding speech from his right side.  

On March 2010 private audiological evaluation, approximate puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
50
50

The Board notes that these are approximate puretone thresholds, as these were interpreted from a graph.  The average puretone threshold in the right ear was 43 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  

In December 2010, the Veteran was afforded another VA audiological evaluation because it was not certain from the March 2010 private audiometry report whether the Maryland CNC world list had been used during speech discrimination testing.  On December 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
60

The average puretone threshold in the right ear was 56.25 decibels.  Speech audiometry revealed speech recognition ability of 54 percent in the right ear.  The examiner diagnosed mild to moderate-severe SNHL, with poor speech recognition in the right ear.  The audiologist further noted that there were no significant effects on the Veteran's occupation or his usual daily activities due to his hearing disability.  

On May 2011 private audiological evaluation, approximate puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
60
60

The Board notes that these are approximate puretone thresholds, as these were interpreted from a graph.  The average puretone threshold in the right ear was 56.25 decibels.  The audiologist noted that speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The audiologist further noted that the Veteran was "very hesitant" when testing the right ear, and that the puretone thresholds results and the speech recognition test results were "not in agreement."  

In the Board's August 2015 remand, it noted that there was no indication in the May 2011 private audiological evaluation that the Maryland CNC word list had been used during speech discrimination testing.  Therefore, the Board remanded the case for the Veteran to be scheduled for a new VA examination.  That examination was conducted in April 2016.  

On April 22, 2016 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
55

The average puretone threshold in the right ear was 55.  Speech audiometry revealed speech recognition ability of 16 percent in the right ear.  Sensorineural hearing loss (in the frequency range of 500 to 4000 Hertz) was diagnosed in the right ear.  The examiner indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, as the Veteran reported he had difficulty localizing sounds and did not hear or understand as well if someone was talking to him from his right side.  He also noted he did not hear as well at night if his left ear was down on the pillow, and that he had difficulty hearing when talking on the telephone.  

A.  Prior to April 22, 2016

An initial compensable disability rating for service-connected right ear hearing loss for the period prior to April 22, 2016 is not warranted.  The audiometries of record for rating purposes during this period of time are the October 2008 VA audiogram, the March 2010 and May 2011 private audiological records, and the September 2009 and December 2010 VA audiological evaluations.  

At the October 2008 VA audiological evaluation, the average puretone threshold was 50 decibels in the right ear.  Speech discrimination in the right ear was 56 percent.  Such hearing acuity constitutes Level VII hearing in the right ear.  Since the left ear is not service-connected, Level I is assigned for the hearing acuity.  See 38 C.F.R. § 4.85(f) (2016).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under DC 6100.

At the September 2009 VA audiological evaluation, average puretone threshold was 55 decibels in the right ear.  Speech discrimination in the right ear was 52 percent.  Under Table VI, such hearing acuity constitutes Level VII hearing in the right ear.  Since the left ear is not service-connected, Level I is assigned for the hearing acuity.  See 38 C.F.R. § 4.85(f) (2016).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under DC 6100.  

At the March 2010 private audiological evaluation, average puretone threshold was 43 decibels in the right ear.  Speech discrimination in the right ear was 80 percent.  Under Table VI, such hearing acuity constitutes Level III hearing in the right ear.  Since the left ear is not service-connected, Level I is assigned for the hearing acuity.  See 38 C.F.R. § 4.85(f) (2016).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under DC 6100.

At the December 2010 VA audiological evaluation, average puretone threshold was 56.25 decibels in the right ear.  Speech discrimination in the right ear was 54 percent.  Under Table VI, such hearing acuity constitutes Level VII hearing in the right ear.  Since the left ear is not service-connected, Level I is assigned for the hearing acuity.  See 38 C.F.R. § 4.85(f) (2016).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under DC 6100.  

At the May 2011 private audiological evaluation, average puretone threshold was 56.25 decibels in the right ear.  Speech discrimination in the right ear was 80 percent.  Under Table VI, such hearing acuity constitutes Level IV hearing in the right ear.  Since the left ear is not service-connected, Level I is assigned for the hearing acuity.  See 38 C.F.R. § 4.85(f) (2016).  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a 0 percent rating under DC 6100.

In considering all the relevant audiological evaluations during the rating period prior to April 22, 2016, it is not shown that any of these audiological evaluations demonstrated an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  As such, the current 0 percent rating assigned for the Veteran's right ear hearing loss prior to April 22, 2016, encompasses the greatest level of hearing impairment shown at any time during this period.

The Veteran contends that a rating higher than 0 percent is warranted for his right ear hearing loss.  In various statements, he has recounted the difficulties he had with hearing in his right ear.  For example, during the April 2011 DRO hearing, the Veteran stated that he talked louder and leaned in to hear people.  He complained that his hearing was worse.  Furthermore, the Veteran's complaints of hearing loss are well documented in his VA and private treatment records.  In his 2008 statement in support of claim, the Veteran stated that his hearing loss was due to his exposure to noises during combat.  Additionally, the Veteran submitted statements, dated March 2010, by his wife, sister, and daughter who all corroborated the fact that the Veteran had difficulties with his hearing after he completed service.  

Regarding these assertions, the Board notes that the Veteran's exposure to noise trauma in service has been recognized by VA with the award of service connection.  The only issue remaining for consideration is the proper rating to be assigned for his service-connected right ear hearing loss disability.  Disability ratings are assigned according to the severity of an individual's current symptoms/level of disability (and not the amount of noise trauma to which an individual was exposed in service).  Significantly, in the context of a hearing loss disability, the rating involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating prior to April 22, 2016.  See Lendenmann, 3Vet. App. at 349.  

As for the Veteran's and his family's descriptions regarding his hearing loss symptoms, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it was the Court's holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the September 2009 VA audiological evaluation, it was noted that the Veteran had difficulty understanding speech from his right side, but his hearing loss had no effect on his occupation.  In the December 2011 VA audiological evaluation report, the VA examiner noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran and his family members are competent to report observable symptoms of the Veteran's hearing loss, such as difficulty understanding speech, they are not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing and his hearing has worsened, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds that for the period prior to April 22, 2016, the results of the October 2008, September 2009, March 2010, December 2010, and May 2011 audiological evaluations are more probative than the lay evidence, and a rating in excess of 0 percent for the Veteran's service-connected right ear hearing loss disability must be denied.  The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  From April 22, 2016

From April 22, 2016, the Veteran is currently assigned a 10 percent rating for his service-connected right ear hearing loss.  After reviewing the evidence of record, however, the Board finds that the Veteran's service-connected disability does not warrant a higher disability rating from that date.  Specifically, the record shows that on April 22, 2016, the Veteran was afforded a VA audiological evaluation.  The results from this examination show that average puretone threshold was 55 decibels in the right ear.  Speech discrimination was 16 percent for the right ear.  Under Table VI, such hearing acuity constitutes Level XI hearing in the right ear.  Level I is assigned for the left ear because it is not service connected.  Under 38 U.S.C.A. §38 C.F.R. §§ 4.85, Table VII, such hearing acuity warrants a 10 percent rating under DC 6100.

The April 22, 2016 VA audiometry did not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

Also noted on the April 2016 VA audiological report is the Veteran's complaints about his difficulties with hearing loss.  The Veteran reported that he had difficulty localizing sounds and understanding speech from his right side.  The audiologist further noted that the Veteran's hearing loss impacted his ordinary conditions of daily life.  As mentioned above, although the Veteran is competent to report observable symptoms of his hearing loss, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In light of the April 22, 2016 VA audiological evaluation report, the Board finds that the Veteran has been properly assigned a 10 percent rating for his right ear hearing loss disability from that date.  Significantly, there is no competent evidence in the record to show that the Veteran's hearing impairment warrants a rating in excess of those assessed herein.  As was noted above, the evaluation of hearing loss disability involves the mechanical application of the rating schedule, which here results in a 10 percent rating from April 22, 2016.  See Lendenmann, 3 Vet. App. at 345.

C.  Extraschedular Consideration

The Board has further considered whether referral for extraschedular consideration is indicated for any of the stages on appeal.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321 (b)(1) (2016).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2016) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the rating criteria compensates for the effects of the Veteran's hearing loss.  The Veteran has reported that he has difficulty localizing sounds and hearing people talking on his right side.  These manifestations are contemplated by the hearing schedule, which attempts to compensate for measurable effects of hearing impairment.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Veteran has not asserted, and the record does not show, that his right ear hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

An initial compensable rating for service-connected right ear hearing loss for the period prior to April 22, 2016 is denied.

An initial rating in excess of 10 percent for service-connected right ear hearing loss for the period from April 22, 2016 is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


